DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 25th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Unnikrishnan and Haseba each fail to teach “one or more first sensors for monitoring movement of the rotating shaft in one or more directions over a time period”. This argument is not considered to be persuasive. The claim limitations do not specify the limitation such that “movement in one or more directions” precludes the utilization of a vibration sensor or equivalents thereof. Unnikrishnan gives an example as a “accelerometer”. By any broadest reasonable interpretation, a vibration sensor in this vein would read on “movement in one or more directions” as a “vibration” is a rapid motion back and forth. The units of measurement aren’t recited and the type of sensor isn’t recited. Since the sensors of Unnikrishnan and Haseba measure “vibrations”, a vibration is a “rapid motion back and forth”, it is then established that the sensors of Unnikrishnan and Haseba are sufficient to read on the limitations “one or more directions over a time period”.
The rejections are maintained.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unnikrishnan (WO 2018222341). 
Regarding claims 1, 3, and 14, Unnikrishnan discloses a system for detecting damage in a main bearing coupled to a main shaft of a wind turbine, the system comprising: one or more first sensors (Paragraph 21) for monitoring movement of the main shaft in one or more directions; one or more second sensors for monitoring one or more environmental and/or operating conditions of the wind turbine; and a controller communicatively coupled to the one or more first and second sensors, the controller configured to perform a plurality of operations, the plurality of operations comprising: receiving one or more measurement signals from the one or more first sensors over a time period (Paragraphs 21-23 and 30); removing an effect of one or more environmental and/or operating conditions of the wind turbine from the one or more measurement signals over the time period; analyzing decreases in the one or more measurement signals from the one or more first sensors, wherein decreases in the one or more measurement signals above a predetermined threshold or of a certain magnitude are indicative of a damaged main bearing (120; system detect bearing faults); and, implementing a corrective action when the decreases in the one or more measurement signals are above the predetermined threshold (“plurality of thresholds can be used to detect fault conditions based on a fused weighted signal or a plurality of analyzed signals. For example, a detection system can be adapted to raise alarms at different severity levels of damage by setting appropriate thresholds. Further, a detection system can monitor progressive degradation of faults to predict failures and schedule maintenance in advance of a failure”). One or more sensors monitor the conditions of the rotary machine (Paragraphs 21, 23, and 77).
claims 2 and 13, Unnikrishnan discloses the method according to claim 1 above. Unnikrishnan further discloses the changes in the one or more measurement signals comprise decreases in the one or more measurement signals (see Figures); wherein implementing the corrective action further comprise at least one of generating an alarm or scheduling a maintenance and/or repair procedure (Paragraph 71).
Regarding claims 9-10, Unnikrishnan discloses the method according to claim 3 above. Unnikrishnan further discloses the rotary machine comprises a wind turbine and the rotating shaft comprises a main shaft and the bearing is the main bearing (Figure 1) and include multitudes of the environmental/operating factors (Unnikrishnan, Paragraph 77).
Claims 1, 3, 9-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haseba (EP3431952A1).
 Haseba discloses a system for detecting damage in a main bearing coupled to a main shaft of a wind turbine, the system comprising: one or more first sensors (70) for monitoring movement of the main shaft in one or more directions; one or more second sensors for monitoring one or more environmental and/or operating conditions of the wind turbine (Paragraph 57); and a controller communicatively coupled to the one or more first and second sensors, the controller configured to perform a plurality of operations, the plurality of operations comprising: receiving one or more measurement signals from the one or more first sensors over a time period (see Figures); removing an effect of one or more environmental and/or operating conditions of the wind turbine from the one or more measurement signals over the time period; analyzing decreases in the one or more measurement signals from the one or more first sensors, wherein decreases in the one or more measurement signals above a predetermined threshold or of a certain magnitude are indicative of a damaged main bearing (bearing 60; “abnormality diagnosed”; comparing the minimum value of effective values of waveform data within a certain time with a threshold); and, implementing a corrective action when the decreases .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan (WO 2018222341) in view of Haseba (EP3431952A1).
Regarding claims 4-6, 15, and 17;
	Unnikrishnan discloses the method and system according to claims 3 and 14 above.
	Unnikrishnan fails to teach the utilization of an automatic and adaptively learning the effect of one or more environmental and/or operating conditions on the movement of the rotating shaft from the one or more measurement signals.
	Haseba teaches a method for measuring abnormalities in bearings of wind turbine systems. Haseba utilizes a sensor (70) which works in combination with a learning unit (142) and the data storage unit (136). The measured data is broken up into segments corresponding with a time period (Paragraph 209; Figure 23). The adaptive machine learning unit (OC-SVM) automatically and adaptively limits the effect of the one or more environmental/operating 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Unnikrishnan such that monitoring, via one or more second sensors, the one or more environmental and/or operating conditions of the rotary machine; and automatically and adaptively learning the effect of the one or more environmental and/or operating conditions on the movement of the rotating shaft from the one or more measurement signals, removing the effect of the one or more environmental and/or operating conditions of the rotary machine from the one or more measurement signals over the time period further comprises: automatically and adaptively eliminating the effect of the one or more environmental and/or operating conditions on the movement of the rotating shaft from the one or more measurement signals, automatically and adaptively learning and eliminating the effect of the environmental and/or operating conditions of movement of the rotating shaft via a machine learning regression model (OC-SVM) as taught by Haseba for the purposes of accurately diagnosing the abnormality within the system (Paragraph 229, Haseba).
Regarding claim 16, Unnikrishnan in view of Haseba teaches the system according to claim 15 above. Unnikrishnan further discloses the rotary machine comprises a wind turbine and the rotating shaft comprises a main shaft and the bearing is the main bearing (Figure 1) and include multitudes of the environmental/operating factors (Unnikrishnan, Paragraph 77).
Regarding claim 20;

Unnikrishnan fails to teach the utilization of an automatic and adaptively learning the effect of one or more environmental and/or operating conditions on the movement of the rotating shaft from the one or more measurement signals.
Haseba teaches a method for measuring abnormalities in bearings of wind turbine systems. Haseba utilizes a sensor (70) which works in combination with a learning unit (142) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Unnikrishnan such that during a training period, automatically and adaptively learning an effect of one or more environmental and/or operating conditions on the movement of the rotating shaft via a machine learning regression model; during a correction period, automatically and adaptively eliminating the effect of the one or more environmental and/or operating conditions on the movement of the rotating shaft as taught by Haseba for the purposes of accurately diagnosing the abnormality within the system (Paragraph 229, Haseba).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan (WO 2018222341) in view of Tsutsui (US 20170260968).
Unnikrishnan discloses the method according to claim 1 above. Unnikrishnan further discloses the utilization of displacement sensor (Paragraph 30).
Unnikrishnan fails to teach the sensor as a proximity sensor.
Tsutsui teaches a system for detecting abnormality in the bearing of a wind turbine (Figure 1-2). The sensor (70) is a proximity sensor (Figure 2) which measures the abnormalities in the system based on the origin shift amount in rotational axis (Figure 3).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Unnikrishnan (WO 2018222341) in view of Takizawa (US 7116095).
Unnikrishnan discloses the method according to claim 1 above. Unnikrishnan further discloses the utilization of displacement sensor (Paragraph 30).
Unnikrishnan fails to teach the sensor as a measuring lateral directions.
Takizawa teaches a rotor sensor device which utilizes a sensor (25, 32) which can measure shift in multiple directions, including the lateral direction (Figures 5-6; see the embodiments that utilizes sensors 32 to measure different directions, such as Figure 6C that measures in 3 spaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Unnikrishnan such that the sensor measured directions in the lateral direction as taught by Takizawa for the purposes of more accurate measurements, as multiple directions measured provides accurate placement of the rotor with respective to the displacement thereof, allowing for the detecting of abnormalities in the bearings.
Allowable Subject Matter
Claims 7-8 and 18-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745